Citation Nr: 9920372	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left knee reconstruction surgery with medial 
collateral ligament laxity.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to January 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for the veteran's left knee disability and 
assigned a 10 percent evaluation effective from November 
1996.  
REMAND


In a recent United States Court of Veterans Appeals (Court) 
decision, Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court held that an SOC for an "increased evaluation" rather 
than for a disagreement with an original rating award was 
inadequate.  The Court determined that the RO failed to issue 
an SOC in response to the appellant's timely filed NOD as to 
his appeal of the initial rating of his service-connected 
disability.  Therefore, a remand was required pursuant to 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam), for 
the issuance of an SOC.  Additionally, as initially noted, 
the Board is cognizant that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found-a practice known as "staged" 
ratings.  

A review of the record reveals that the veteran underwent a 
VA orthopedic examination in August 1998.  However, although 
the report from said examination discloses objective findings 
related to some of the veteran's complaints, as a whole, the 
examiner failed to address the veteran's assertions of muscle 
cramps and persistent stiffness, and sudden locking and 
buckling of the knee.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Overall, the veteran has complained of 
instability of the service-connected left knee, and certain 
functional loss; the examination should adequately address 
his complaints.  Id.  In this light, the Board regrets any 
delay this Remand may cause.  However, in the interest of 
just and equitable determinations, the Board remands this 
matter for further development, to include the following 
directives:

1.  The veteran should be afforded 
another orthopedic VA examination to 
specifically address the current severity 
of the his left knee disability.  All 
indicated laboratory and x-ray studies 
and testing should be conducted.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review in conjunction with the 
examination.  In particular, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide concrete responses 
to the following:

a.  On physical examination of the 
veteran's left knee, is there any 
limitation of motion on extension and 
flexion, and if so, to what extent?  The 
examiner should provide normal range of 
motion for the knee.

b.  Is there any pain on use or any 
functional limitations caused by the 
service-connected left knee disability?  
In responding to this question, the 
examiner must address the following:
Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, and incoordination?  
If so, the examiner should comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so comment.

Regarding the veteran's subjective 
complaints of increased pain, the 
examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the left knee, 
or evidence of any other objective 
manifestation that would tend to show 
disuse or functional impairment due to 
pain referable to the service-connected 
left knee disability. The examiner should 
also comment on the presence of muscle 
cramps and persistent stiffness, sudden 
locking and buckling of the knee, and 
instability, as well as any resultant 
limitation caused by these complaints.  

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered, 
including the provisions regarding an 
initial evaluation set forth in 
Fenderson.  If the veteran's claim 
remains denied, he should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










